



Exhibit 10.35


AMENDMENT NO. 2
TO THE
TRANSITION SERVICES AGREEMENT




THIS AMENDMENT NO. 2 to the Transition Services Agreement, dated as of September
29, 2017 (“Agreement”), is made and entered into effective as of December 18,
2018, by and between NACCO Industries, Inc. (“NACCO”) and Hamilton Beach Brands
Holding Company (“HBBHC”). Capitalized words not defined herein have the meaning
assigned to them in the Agreement.


RECITALS:


WHEREAS, NACCO and HBBHC are parties to the Agreement, as amended by Amendment
No. 1 to the Agreement, made and entered into effective as of September 28,
2018, pursuant to which NACCO and its Subsidiaries provide Transition Services
upon the terms and conditions set forth in the Agreement; and


WHEREAS, NACCO and HBBHC desire for NACCO and its Subsidiaries to continue to
provide certain Transition Services during the Subsequent Transition Period.


NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth herein, NACCO and HBBHC hereby agree as follows:


AGREEMENT:


1.
Schedule A to the Agreement hereby is deleted in its entirety and replaced with
the following:



Schedule A
Transition Services To Be Performed by NACCO and Its Subsidiaries
Description of Transition Service
Monthly Fee(s)
Contact Person / Successor Contact Person*
Commencement Date
Expiration Date
General Accounting Support, including SEC
$3,750
E. Loveman / M. Sovacool
January 1, 2019
February 28, 2019
Tax Compliance and Consulting Support
$3,750
F. Brown / J Francis
January 1, 2019
February 28, 2019

* NACCO may designate a successor contact person upon written notice to Hamilton
Beach Brands Holding Company
2.    The Transition Period for each Transition Service set forth in the
Schedule A added to the Agreement pursuant to this Amendment shall commence on
and expire as of the respective dates set forth in such Schedule A.


3.    Except as amended by this Amendment, all terms and conditions of the
Agreement shall remain in full force and effect.







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the signatories hereto has caused this Agreement to
be signed by its duly authorized officer as of the date first above written.
 
NACCO INDUSTRIES, INC.
 
 
 
By:
/s/ Elizabeth I. Loveman
 
Name:
Elizabeth I. Loveman
 
Title
Vice President and Controller
 
 
 
HAMILTON BEACH BRANDS HOLDING COMPANY
 
 
 
By:
/s/ Gregory H. Trepp
 
Name:
Gregory H. Trepp
 
Title
President and Chief Executive Officer
 
 








